Per Curiam,
The controlling facts of .this case and the questions of law *655arising thereon are sufficiently stated in the opinion of the court helow, filed January 3, 1899, and need not be recited here.
Our consideration of the record has disclosed no error therein that would justify us in sustaining either of the six specifications of error. The subjects of complaint in the first and second are that the court erred “in overruling” the findings of the auditor recited therein respectively. For reasons given by the learned judge, we think he was clearly right in refusing to sustain either of said findings. We are also of opinion that he was right in refusing to adopt the auditor’s schedule of distribution, and in distributing the fund in the sheriff’s hands as specified in the decree from which this appeal was taken. The correctness of the learned judge’s action in each of the matters complained of by the appellants in their assignments of error, respectively, is so fully vindicated in the opinion referred to that we are quite content to affirm the decree for reasons therein given.
The decree is accordingly affirmed on his opinion, and the appeal is dismissed at appellant’s costs.